Hunt, Presiding Justice.
Gary Todd Jeffers shot and killed Tyra Daniels, his live-in girl friend, with a handgun, following a lengthy argument between the two. He was convicted of malice murder and sentenced to life impris*134onment.1 He appeals and we affirm.
Decided May 24, 1993.
Steven P. Berne, for appellant.
Thomas J. Charron, District Attorney, Debra H. Bernes, Nancy I. Jordan, Assistant District Attorneys, Michael J. Bowers, Attorney General, Susan V. Boleyn, Senior Assistant Attorney General, C. A. Benjamin Woolf, Assistant Attorney General, for appellee.
1. After reviewing the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found Jeffers guilty of malice murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
2. Contrary to Jeffers’ contentions, the two questions he claims he should have been permitted to ask a state’s witness on cross-examination were of marginal, if any, relevance, and the trial court did not abuse its discretion in sustaining the state’s objections to those questions. O’Neal v. State, 254 Ga. 1, 3 (3) (325 SE2d 759) (1985); White v. State, 253 Ga. 106, 110 (4) (317 SE2d 196) (1984).
3. Jeffers raises a claim of ineffectiveness of trial counsel for the first time in this appeal. Although appellate counsel did not file Jeffers’ motion for new trial, appellate counsel obtained a continuance of a hearing on that motion, failed to file an amended motion raising the issue of ineffectiveness of trial counsel, and failed to raise that issue at the hearing on the motion for new trial. Accordingly, Jeffers’ claim of ineffectiveness of trial counsel is procedurally barred. Owens v. State, 263 Ga. 99 (428 SE2d 793) (1993).

Judgment affirmed.


All the Justices concur.


 Jeffers killed Daniels on August 15,1991, and was indicted by the Cobb County Grand Jury on November 5, 1991. He was tried before a jury February 25-27, 1992, and convicted on February 27, 1992. His motion for new trial, filed March 5, 1992, was denied on July 7, 1992. Jeffers filed his notice of appeal on August 7, 1992. The appeal was docketed in this court on November 25, 1992, and orally argued on March 8, 1993.